                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                             CLARKSBURG

ALAJUAN ROBINSON and
REGGIE ROBINSON EL,

           Plaintiffs,


     v.                                 Civil Action No.: 1:18-cv-151
                                              (Judge Kleeh)

SGT. PINTEZ, of Monongalia County
Sheriff’s Dept.,
SGT. J.D. MORGAN, of Monongalia
County Sheriff’s Dept., and
JOHN DOE Tow Truck Driver, WaterFront
Towing, LLC, in their individual and
official capacities,

           Defendants.

     MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION
  CONCERNING MOTION FOR REMAND [DKT. NO. 53], REJECTING IN PART
  AND ADOPTING IN PART THE REPORT AND RECOMMENDATION CONCERNING
MOTION TO DISMISS [DKT. NO. 38], DENYING MOTION FOR REMAND [DKT.
 NO. 50], GRANTING MOTION TO DISMISS [DKT. NO. 8], AND STRIKING
                     THE CASE FROM THE DOCKET


     Pro se Plaintiffs, Alajuan Robinson and Reggie Robinson El

(“Plaintiffs”),    filed   a   “Civil-Human   Rights   Complaint   with   a

Demand for Jury Trial” (“Complaint”) in the Circuit Court of

Monongalia County, West Virginia on July 16, 2018 [Dkt. No. 1-1].

On August 7, 2018, Defendants, Sgt. Pintez and Sgt. J.D. Morgan

(“Defendants”), filed a notice of removal stating that because the

action was brought pursuant to 42 U.S.C. § 1983, the United States

District   Court   had   original   jurisdiction   over   the   case   and


                                    1
Robinson v. Sgt. Pintez, et al.                             Civil Case No.: 1:18cv151

    MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
       FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
      REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
    DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
                  NO. 8], AND STRIKING THE CASE FROM THE DOCKET
supplemental jurisdiction over any state law allegations.                      [Dkt.

No. 1].

           As Plaintiffs are pro se, the matter is before Magistrate

Judge Michael J. Aloi pursuant to the August 8, 2018, Order of

Referral [Dkt. No. 3] entered by Senior United States District

Judge Irene M. Keeley. 1           On August 14, 2018, Defendants filed a

Motion to Dismiss [Dkt. No. 8], to which Plaintiffs responded on

September 6, 2018 [Dkt. No. 18] after the issuance of a Roseboro

Notice on August 23, 2018 [Dkt. No. 14].                     On December 26, 2018,

Plaintiffs filed a Notice of Filing Motion for Remand and Motion

for        Remand   [Dkt.   No.   50],   to       which   Defendants   responded   in

opposition on January 7, 2019 [Dkt. No. 51].                  The magistrate judge

issued a separate Report and Recommendation (“R&R”) for the Motion

to Dismiss [Dkt. No. 38], and Motion for Remand [Dkt. No. 53].

Plaintiffs filed objections to each R&R [Dkt. Nos. 40 and 56], and

the matters are now ripe for adjudication.

      I.     Standard of Review

           The magistrate judge makes only a recommendation to this

Court.         The recommendation has no presumptive weight, and the

responsibility for making a final determination remains with the



1 On December 1, 2019, the case was reassigned to United States District Judge
Thomas S. Kleeh [Dkt. No. 49].


                                              2
Robinson v. Sgt. Pintez, et al.                      Civil Case No.: 1:18cv151

MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
   FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
  REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
              NO. 8], AND STRIKING THE CASE FROM THE DOCKET
Court.     See Mathews v. Weber, 423 U.S. 261, 270-71 (1976).            This

Court is charged with making a de novo determination of those

portions    of   an   R&R   to    which   specific    objection    is   made.

Additionally, the Court may “accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate

judge.”    28 U.S.C. § 636(b)(1).

  II.     Motion for Remand

     Defendants removed Plaintiffs’ action to this Court on August

7, 2018, because Plaintiffs’ claims were brought pursuant to 42

U.S.C. § 1983 [Dkt. No. 1].        Defendants assert that the Court has

original jurisdiction over Plaintiffs’ constitutional claims and

supplemental jurisdiction over any state law claims [Id.].                 On

December 26, 2018, Plaintiffs filed a Notice of Filing Motion for

Remand and Motion for Remand [Dkt. No. 50] making six arguments

for the case to be returned to Monongalia Circuit Court.                   As

summarized in the R&R [Dkt. No. 53], the arguments for remand

include:    1) the United States District Court lacks subject matter

jurisdiction; 2) the Notice of Removal is defective; 3) a legal

presumption against removal exists which has not been overcome; 4)

the Monongalia County Circuit Court is capable of handling the

state and federal claims raised by Plaintiffs; 5) no diversity

jurisdiction exists; and 6) Defendants cannot enforce a right


                                      3
Robinson v. Sgt. Pintez, et al.                      Civil Case No.: 1:18cv151

    MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
       FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
      REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
    DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
                  NO. 8], AND STRIKING THE CASE FROM THE DOCKET
within the jurisdiction 2 [Dkt. No. 50 at 1-2].           The R&R recommends

that the motion for remand be denied [Dkt. No. 53 at 1], and the

Court agrees.

         a. Legal Standard

         The removal statute, 28 U.S.C. § 1441, allows a state court

defendant to remove a case to a federal district court if the state

court      action   could    have   originally   been   filed    there.      See

Darcangelo v. Verizon Commc’ns, Inc., 292 F.3d 181, 186 (4th Cir.

2002).      Federal courts are courts of limited jurisdiction, and a

district court is charged with ensuring that all cases before it

are properly subject to such jurisdiction.              Kokkonen v. Guardian

Life In. Co. of America, 511 U.S. 375, 377 (1994); In re Bulldog

Trucking, Inc., 147 F.3d 347, 352 (4th Cir. 1998).              The burden is




2 The magistrate judge includes a footnote in the R&R that states “the last two
paragraphs of the Motion to Remand page 8 are irrelevant as Plaintiffs’
Complaint does not contain any allegations of violations of the South Carolina
Code, there is no mention of a First Amendment claim nor defense in any pleading,
there is no mention of the Lanham Act in any pleading, there is no state law
trademark claim, and there is no Defendant ‘TEC’” [Dkt. No. 53 at 2, n.2]. The
Court notes that, of Plaintiffs’ eleven-page filing for remand, the legal
analysis on pages two through eight is identical to the legal analysis set forth
in a memorandum of law in support of a motion for remand filed in a South
Carolina District Court case that does not involve these parties, that is The
Protestant Episcopal Church in the Diocese of South Carolina, et al. v. The
Episcopal Church, et al., 2:13-cv-893, Dkt. No. 9-1 at 5-11 (U.S.S.C. Apr. 10,
2013). With the exception of the six brief arguments added to the beginning of
the motion for remand and a paragraph at page nine requesting the matter be
returned to the Monongalia Circuit Court “as the grounds for removal of this
matter are not sufficient and constitute an abuse of power,” both of which are
in a font and format distinct from that of the remainder of the filing,
Plaintiffs offer no original support their remand request [Dkt. No. 50].


                                        4
Robinson v. Sgt. Pintez, et al.                    Civil Case No.: 1:18cv151

MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
   FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
  REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
              NO. 8], AND STRIKING THE CASE FROM THE DOCKET
on   the     removing    defendant    to     establish    subject    matter

jurisdiction.     Mulcahey v. Columbia Organic Chemicals Co., Inc.,

29 F.3d 148, 151 (4th Cir. 1994).

     Generally, a case can be filed in a federal district court

only if there is diversity of citizenship under 28 U.S.C. § 1332,

or if there is federal question jurisdiction under 28 U.S.C. §

1331.   “The presence or absence of federal-question jurisdiction

is governed by the ‘well-pleaded complaint rule,’ which provides

that federal jurisdiction exists only when a federal question is

presented    on   the   face   of   the    plaintiff’s   properly   pleaded

complaint.    The rule makes the plaintiff the master of the claim;

he or she may avoid federal jurisdiction by exclusive reliance on

state law.”       Caterpillar Inc. v. Williams, 482 U.S. 386, 392

(1987)(internal citation omitted); see Harless v. CSX Hotels,

Inc., 389 F.3d 444, 450 (4th Cir. 2004).

     b. Discussion

     Here, the Complaint alleges causes of action under the Fourth

and Fifth Amendments of the United States Constitution and Article

II, Section 10 of the West Virginia Constitution in relation to a

police traffic stop that occurred on June 13, 2017, in Morgantown,

West Virginia [Dkt. No. 53 at 1-2].          The Complaint states in its

first paragraph that it is an action filed pursuant to 42 U.S.C.


                                      5
Robinson v. Sgt. Pintez, et al.                           Civil Case No.: 1:18cv151

MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
   FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
  REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
              NO. 8], AND STRIKING THE CASE FROM THE DOCKET
§   1983   [Dkt.    No.   1-1].       While    state     courts       have   concurrent

jurisdiction over claims brought under 42 U.S.C. § 1983, Hutchinson

v. City of Huntington, 479 S.E.2d 649 (W. Va. 1996), that fact

alone is insufficient to prohibit removal.                     Plaintiffs’ pleading

alleges    claims    over     which   this     Court     has    both    original     and

supplemental jurisdiction.

      c. Conclusion

      The Court agrees with the magistrate judge’s recommendation

and FINDS that there is federal question jurisdiction based on the

face of the Complaint.            Because the state law claim, alleging a

violation    of     Article    III,    Section      10   of     the    West    Virginia

Constitution, stems from the same conduct described in Plaintiffs’

federal    constitutional       claims,       the   Court      FINDS    that    it   has

supplemental jurisdiction over the state law claim under 28 U.S.C.

§ 1367.      The Court ADOPTS the R&R [Dkt. No. 53] as to the

Plaintiffs’ Motion for Remand [Dkt. No. 50], and the motion is

DENIED.

    III. Motion to Dismiss 3

      In the R&R addressing Defendants’ motion to dismiss under



3 The Motion to Dismiss [Dkt. No. 8] was filed in lieu of an Answer by Defendants

Sgt. Pintez and Sgt. Morgan.       Defendant John Doe, tow truck driver with
WaterFront Towing LLC, filed an Answer denying Plaintiffs allegations [Dkt. No.
7].


                                          6
Robinson v. Sgt. Pintez, et al.                        Civil Case No.: 1:18cv151

    MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
       FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
      REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
    DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
                  NO. 8], AND STRIKING THE CASE FROM THE DOCKET
Rule     12(b)(6)    of   the   Federal   Rules   of   Civil   Procedure,   the

magistrate judge recommends that the Court dismiss the specific

monetary amount pled by Plaintiffs in the Complaint, the duplicate

Fourth Amendment claim in the second cause of action, and the §

1983 claims with regard to Defendants Pintez and Morgan in their

official capacities [Dkt. No. 38 at 1]. The R&R further recommends

that the motion to dismiss be denied with regard to the § 1983

claims brought against Defendants Pintez and Morgan in their

individual capacities. 4

         a. Legal Standard

         As to the failure to state a claim, “Rule 12(b)(6) authorizes

a court to dismiss a claim on the basis of a dispositive issue of

law.”       Neitzke v. Williams, 490 U.S. 319, 326 (1989).                  The

“complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                   Although pro se


4The R&R found that the Motion to Dismiss by Pintez and Morgan did not challenge
whether there was a substantive right under the West Virginia Constitution
Article III, Section 10, nor did it challenge the § 1983 individual-capacity
claims against Defendants. [Dkt. No. 38 at 3, n.1 and 5, n.2].         The Court
disagrees and construes the Motion to Dismiss [Dkt. No. 8], supporting
memorandum [Dkt. No. 9 at 14], and reply in support of the Motion to Dismiss
[Dkt. No. 21] as a challenge to the sufficiency of all claims pending against
Defendants, whether in their official or individual capacities.       Defendants
argue that the “Complaint in this matter fails in various manners on all Counts
against these Defendants,” and request that the Court “dismiss them from all
claims, with prejudice” [Dkt. No. 9 at 14].

                                          7
Robinson v. Sgt. Pintez, et al.                     Civil Case No.: 1:18cv151

MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
   FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
  REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
              NO. 8], AND STRIKING THE CASE FROM THE DOCKET
complaints are to be liberally construed, a plaintiff must do more

than make vague and conclusory statements to state a claim for

relief.    Adams v. Rice, 40 F.3d 72, 74-75 (4th Cir. 1994), cert.

denied, 514 U.S. 1022 (1993).        A plaintiff must allege facts that

actually support a plausible claim for relief.           Iqbal, 556 U.S. at

678.

       Courts liberally construe pro se documents and hold them to

a less stringent standard than those drafted by attorneys. Estelle

v.   Gamble,   429   U.S.   97   (1976);   Hughes   v.   Rowe,   449   U.S.   5

(1980)(per curiam).     The liberal construction that is afforded pro

se pleadings means that if the court can reasonably read the

pleadings to state a valid claim, it should do so, but a district

court need not rewrite a complaint to “conjure up questions never

squarely presented.”        Beaudett v. City of Hampton, 775 F.2d 1274,

1278 (4th Cir. 1985), cert. denied, 475 U.S. 1088 (1986). “Liberal

construction” does not mean that a court will ignore a clear

failure in the pleadings to allege facts which set forth a claim

cognizable in federal court.”        Weller v. Dep’t. of Social Servs.,

901 F.2d 387 (4th Cir. 1990).       Finally, in evaluating a complaint,

the court may anticipate affirmative defenses which are clear on

the face of the complaint.        Todd v. Baskerville, 712 F.2d 70 (4th

Cir. 1983); Nasim v. Warden, Md. House of Correction, 64 F.3d 951,


                                      8
Robinson v. Sgt. Pintez, et al.                     Civil Case No.: 1:18cv151

    MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
       FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
      REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
    DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
                  NO. 8], AND STRIKING THE CASE FROM THE DOCKET
954 (4th Cir. 1995)(en banc)(court may apply common sense and

reject fantastic allegations and/or rebut them with judicially

noticed facts).

         A review of the Complaint reflects multiple reasons why

summary dismissal is appropriate. 5 Plaintiffs’ Complaint generally

states that “[t]his is a civil-human rights action filed pursuant

to 42 U.S.C. § 1983,” and makes reference to “defendants acting

under color of law enforcement” [Dkt. No. 1-1 at 1].

         To state a § 1983 claim, a plaintiff must allege facts

indicating:       “(1) that a right secured by the Constitution or laws

of the United States was violated, and (2) that the alleged

violation was committed by a person under the color of state law.”

See West v. Atkins, 487 U.S. 42, 48 (1988).              While a complaint

need not expressly invoke § 1983 as the legal theory for a claim,

the Supreme Court has instructed that a complaint “must plead facts

sufficient to show that [a] claim has substantive plausibility.”



5 The Court notes that the Complaint does not appear to comply with Rule 8(a)
of the Federal Rules of Civil Procedure. A pleading that states a claim for
relief must contain “a short and plain statement of the claim showing that the
pleader is entitled to relief”. Fed. R. Civ. P. 8(a)(2). Plaintiffs’ complaint
is nine (9) pages, with fifty-four (54) single-spaced paragraphs that include
random constitutional phrases, inapplicable legal principles, and irrelevant
case law citations [Dkt. No. 1-1]. While Plaintiffs are pro se, the Complaint
states that a first draft was completed on September 11, 2017, but “Dated and
signed by Plaintiff’s [sic]” on July 16, 2018 [Id. at 9]. It also states that
it was “Prepared by: Self-Help Litigation and The Monongahela Muurish American
Divine Coalition kmtshbzz@yahoo.com, Hookum7@gmail.com, Morgantown, WV 26501”
[Id.].

                                       9
Robinson v. Sgt. Pintez, et al.                         Civil Case No.: 1:18cv151

    MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
       FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
      REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
    DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
                  NO. 8], AND STRIKING THE CASE FROM THE DOCKET
Johnson v. City of Shelby, 135 S.Ct. 346 (2015)(citing Iqbal, 556

U.S. at 676-77).          In the Court’s opinion, the allegations of

Plaintiffs’ Complaint fail to meet this minimal pleading standard.

         b. Claims Based on “Washitaw” or “Moorish Nation” Membership

         Plaintiffs’   constitutional         claims   relate   to   a    “Moorish

Nation” jurisdictional theory that courts have routinely rejected

as     frivolous 6   [Dkt.   No.   1-1   and   28].     Plaintiffs’      Complaint

includes the following statement within a section entitled “TAKE

DUE NOTICE ALL GOVERNMENT OFFICIALS, SERVANTS, JUDGES, LAYERS



6 Without discussing the Moorish Nation at length, the Court acknowledges that
various courts have recognized organizations such as the Washitaw or Moorish
Nation as “notorious organization[s] of scofflaws and ne’er-do-wells who attempt
to benefit from the protections of federal and state law while simultaneously
proclaiming their independence from and total lack of responsibility under those
same laws.” See Sanders-Bey v. United States, 267 F. App’x 464, 466 (7th Cir.
2008)(holding that “the Washitaw Nation … is not recognized by the United States
Government”); Bybee v. City of Paducah, 46 F. App’x 735, 736-37 (6th Cir.
2002)(finding that the “Nation of Washitaw” is “fictional”); United States v.
Gunwall, No. 97-5108, 1998 U.S.App. LEXIS 18596, at *11 (10th Cir. Aug. 12,
1998)(rejecting claim that the court had no jurisdiction over a member of the
Washitaw as “frivolous”); Bey v. Louisiana, No. 08-cv-0250, 2008 WL 4072747
(W.D.La. July 2008)(finding that plaintiff’s claim to land as a member of the
Washitaw was “patently frivolous” and rested on documents of “dubious legal
significance”); Great Seal Nat’l Ass’n of Moorish Affairs v. 46th Dist. Ct. of
Oakland County, No. 06-cv-15625, 2007 U.S. Dist. LEXIS 3199, 2007 WL 169850 at
*2 (E.D.Mich. Jan. 17, 2007)(dismissing claim that plaintiffs owned several
parcels of property by virtue of their Moorish ancestry as “baseless, fantastic,
and delusional” and finding the complaint to be “indecipherable”); Khattab El
v. U.S. Justice Dep’t., No. 86-6863, 1988 U.S. Dist. LEXIS 544, 1988 WL 5117 at
*5 (E.D.Pa. Jan. 22, 1988)(holding that “the United States has not recognized
the sovereignty of the Moorish Nation, thus precluding sovereign immunity
claims); see also El-Bay v. North Carolina Dep’t. of Health & Human Serv., No.
1:09-cv-693, 2010 WL 520877 at *2 (M.D.N.C. Feb. 9, 1990)(finding plaintiff’s
claims of being entitled to certain rights under international laws and treaties
as a member of the “Unity Washitaw Mu’ur (Moor) Empire” to be incorrect); El-
Bey v. United States, No. 1:08cv151, 2009 WL 1019999 (M.D.N.C. Jan. 26,
2009)(unpublished).


                                         10
Robinson v. Sgt. Pintez, et al.                        Civil Case No.: 1:18cv151

    MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
       FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
      REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
    DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
                  NO. 8], AND STRIKING THE CASE FROM THE DOCKET
[SIC], CLERKS, EMPLOYEES”: “Where there is no jurisdiction there

is no judge; the proceeding is as nothing. Such has been the law

from the days of the Marshalsea, 10 Coke 68; also Bradley v. Fisher

13 Wall 335, 351.” [Id. at 5-6].                   That Plaintiffs rely on a

frivolous theory and its related tenets concerning the limits of

police power and governmental authority is also supported by the

Averment of Jurisdiction–Quo Warranto [Dkt. No. 28] filed in this

matter.       The averment appeared to demand that the United States

District Judge, counsel for Defendants, the Monongalia County

Sheriff’s Department, Sgt. Pintez, Sgt. J.D. Morgan, John Doe

(Employee of WaterFront Towing LLC), and WaterFront Towing LLC,

produce a certificate of “Delegation of Authority,” or proof of

jurisdiction,        and   information     related    to   the   “Public     Hazard

Bonding of Corporate Agents” 7 [Id. at 2].            To be clear, any claims

or     arguments     raised   by   Plaintiffs      which   arise    from    alleged

membership in a “Moorish Nation” organization, or which rely on

documents       or    arguments    based      on   doctrines       from    such   an



7 The document filed by Plaintiffs is a boilerplate, fillable form widely
available on the internet and its complete title is as follows: “THE MOORISH
NATIONAL REPUBLIC FEDERAL GOVERNMENT NORTHWEST AFRICA, THE MOORISH DIVINE AND
NATIONAL MOVEMENT OF THE WORLD, Northwest Amexem/Northwest Africa/North
America, The North Gate, Societas Republicae Ea Al Maurikanos, Aboriginal and
Indigenous National Peoples of the Land, The true and de jure Al
Moroccans/Americans, Averment of Jurisdiction–Quo Warranto, For the Record, To
be Read into the Record, Notice to Agent is Notice to Principal – Notice to
Principal is Notice to Agent.” [Dkt. No. 28].


                                         11
Robinson v. Sgt. Pintez, et al.                        Civil Case No.: 1:18cv151

    MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
       FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
      REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
    DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
                  NO. 8], AND STRIKING THE CASE FROM THE DOCKET
organization, are frivolous and cannot support an action in this

Court.      See Bey v. Hillside Twp. Municipal Court, 2012 WL 714575

at *6 (D.N.J. March 5, 2012)(describing the Moorish American Nation

as     an   imaginary   creation,   and   finding     that   “[a]ny   claims   or

arguments raised by plaintiff which are based on his membership in

the Moorish American Nation are [by definition] frivolous.”).

         c. Complaint Allegations

         The Complaint states that Plaintiff Reggie Robinson El 8 is “A

Washitaw      Moor   National   since     (October)    17,   2017,”   and   that

Plaintiff Alajuan Robinson “is the son of Reggie Robinson El” and

“is A Washitaw MOOR National” [Dkt. No. 1-1 at 2].               The Complaint

further alleges in its “Statement of Facts” that Plaintiff Alajuan

Robinson was operating a Blue 2001 Explorer on Greenbag Road in

Morgantown, West Virginia, on the evening of June 13, 2017, when

he was stopped by Defendant Pintez, a sergeant with the Monongalia

County Sheriff’s Department, for an improper license plate [Dkt.

No. 1-1 at 2].       When Plaintiff was asked by Defendant what kind of

license plate was on the vehicle, Plaintiff responded with “A

Moorish American Diplomat Plate” [Id.].               Plaintiff was asked to

produce his driver’s license and registration for the vehicle, and


8 Documents filed by Plaintiff Reggie Robinson El with the Monongalia County
Circuit Court reflect that he is also known by the legal name Reginald Donnel
Robinson [Dkt. No. 4-5 at 4].


                                        12
Robinson v. Sgt. Pintez, et al.                       Civil Case No.: 1:18cv151

MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
   FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
  REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
              NO. 8], AND STRIKING THE CASE FROM THE DOCKET
he told the Defendant that he “was not required by law to show the

officer the items because he was just simply travelling and not

conducting    commerce      in   the     vehicle”     [Id.   (underlining   in

original)].      Plaintiff and the vehicle occupants were asked to

step out of the vehicle, and Defendant Pintez placed handcuffs on

Plaintiff which he advised was for the officer’s personal safety

[Id.].

     Plaintiff was told he was being charged with obstruction of

justice,   and     Pintez   called     for   backup   with   Defendant   Morgan

arriving thereafter [Id.].           The Complaint states that Plaintiff

informed the Defendants “of his intent to exercise his right to

travel the streets and highways freely without fear of detainment,

harassment    or    molestation”     [Id.].      According    to   Plaintiffs’

statement of facts, Defendant Morgan laughed and “told him that he

watches too much facebook” [Id.].              The other vehicle occupants

called Alajuan Robinson’s father, Reggie Robinson El, and Alajuan

was placed in the back of a police car “until plaintiff’s father

arrived on the scene” [Id.].

     When Plaintiff Reggie Robinson El arrived, “he immediately

put defendants On verbal notice that the Plaintiffs reserve all

constitutional Rights without prejudice (UCC 1-308)” [Dkt. No. 1-

1 at 2] (capitalization and Uniform Commercial Code citation in


                                        13
Robinson v. Sgt. Pintez, et al.                       Civil Case No.: 1:18cv151

MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
   FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
  REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
              NO. 8], AND STRIKING THE CASE FROM THE DOCKET
original).      Plaintiff Robinson El then asked Defendants for their

“names, badge numbers and proof of security bonds” [Id. at 3].                 He

also asked Defendants why his son was being detained, and was

informed that Alajuan Robinson would be charged with obstruction

of justice for refusing to produce a license and registration when

instructed by a police officer [Id.].            Plaintiff Robinson El asked

that the officers release his son to him and “the defendants

complied” [Id.].

      Plaintiffs further allege that a WaterFront Towing employee

arrived “and seized Plaintiff’s Vehicle without his consent” [Dkt.

No. 1-1 at 3].     When Plaintiff Robinson El asked why his personal

property   was    being   taken,     Defendant     Morgan   advised   him    that

“driving in the State of WV is a privilege, not a right, and that

the State of WV requires all vehicles to be registered with the

State” [Id.].       Plaintiffs assert that Robinson El was told by

Defendants that he would receive a copy of the paperwork in the

mail, and would need to get in touch with WaterFront Towing about

the   vehicle    [Id.].    As   of    the   date    Plaintiffs   filed      their

Complaint, July 16, 2018, they claim to not have received any

paperwork relating to a charge against Alajuan Robinson, or “proper

notice as promised verifying the seizure i.e. towing of plaintiffs

[sic] property on June 13, 2017” [Id.].              Plaintiffs allege that


                                       14
Robinson v. Sgt. Pintez, et al.                        Civil Case No.: 1:18cv151

    MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
       FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
      REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
    DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
                  NO. 8], AND STRIKING THE CASE FROM THE DOCKET
“[o]nce the father (owner) of the vehicle arrived there was no

sufficient cause that would excuse an ‘otherwise’ unlawful seizure

of the property.         Defendants promised to mail the plaintiff’s an

official report, Itemization of the property seized.                  Defendants

also seized plaintiff’s Moorish National License Plate” [Id.].                  On

the basis of these facts, Plaintiffs filed suit in the Circuit

Court of Monongalia County, West Virginia.

         The Complaint sets forth four separate causes of action which

are      substantively    difficult    to    distinguish     –     three   against

Defendants Pintez and Morgan, and one against John Doe, tow truck

driver for WaterFront Towing LLC [Dkt. No. 1-1].                 The Complaint is

confusing and consists of little more than conclusory statements

that rights or laws have been violated.              Other than the “Statement

of Facts” described above, the Complaint does not contain factual

allegations      from    which   the   Court   can    draw   any    inference   of

misconduct by Defendants. 9

         In the R&R, the magistrate judge summarizes Plaintiffs’ four

causes of action as follows: 1) a violation of Fourth and Fifth

Amendments, as well as the West Virginia Constitution, for the

alleged illegal seizure of the vehicle and the alleged illegal


9The Complaint is an example of “an unadorned, the-defendant-unlawfully-harmed-
me” Complaint which only “offers ‘labels and conclusions’ or ‘a formulaic
recitation of the elements of [] cause[s] of action.’” Iqbal, 129 S.Ct. at
1949.

                                        15
Robinson v. Sgt. Pintez, et al.                         Civil Case No.: 1:18cv151

MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
   FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
  REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
              NO. 8], AND STRIKING THE CASE FROM THE DOCKET
seizure of Plaintiff Alajuan Robinson’s person; 2) an alleged

violation of the Fourth and Fifth Amendments, as well as the West

Virginia Constitution, for the alleged failure of police officers

to provide Plaintiffs with paperwork detailing the reasons for the

seizure of the property; 3) an alleged violation of the Fourth and

Fifth Amendments, as well as the West Virginia Constitution, for

an illegal search of the vehicle; and 4) an alleged violation of

due process by the tow truck driver for being complicit in the

“unlawful seizure of plaintiff’s property” [Dkt. No. 38 at 2].                In

the   prayer   for    relief,   Plaintiffs       seek    $500,000   dollars   in

compensatory damages from each Defendant and $500,000 in punitive

damages from each Defendant for associated “mental and emotional

suffering, loss of esteem, willful, and egregious deprivation of

rights” [Dkt. No. 1-1 at 8-9].

      d. Discussion

      The Court finds that the Complaint does not plead facts

sufficient to show that any claim against Defendants is viable or

has   substantive     plausibility.        The   pleading     contains    vague,

conclusory statements that Defendants unlawfully seized Plaintiff

Robinson El’s vehicle and Plaintiff Alajuan Robinson’s person, but

does not allege that the traffic stop was unlawful, or that the

vehicle   operated     by   Plaintiff   Alajuan     Robinson      was   properly


                                      16
Robinson v. Sgt. Pintez, et al.                            Civil Case No.: 1:18cv151

 MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
    FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
   REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
 DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
               NO. 8], AND STRIKING THE CASE FROM THE DOCKET
registered and licensed under West Virginia law.                        See W.Va. Code

§    17A-3-2(a)     (2018)    (Every    motor     vehicle,         etc.,   subject   to

registration and certificate of title provisions; exceptions).

Nor is it alleged that Defendants were abusive or used unreasonable

tactics    in   their   treatment       of    Plaintiffs.          On   the   contrary,

Plaintiffs      concede      that   Alajuan      Robinson      was       operating   an

unregistered vehicle with a fictitious license plate on a public

road at the time of the traffic stop.                 Plaintiffs further concede

that Alajuan Robinson refused to show his driver’s license and

vehicle    registration       to    Defendant     Pintez,      a    law    enforcement

officer,     upon    request.        See      W.Va.     Code   §    17-A-3-1     (2018)

(Misdemeanor to violate provisions of article; penalty); 10 W.Va.

Code § 17A-3-13 (2018) (Registration card to be signed, carried

and exhibited on demand).

       Plaintiffs assert that Alajuan Robinson’s operation of the

improperly      licensed      vehicle        occurred     on   Greenbag       Road   in

Morgantown, West Virginia [Dkt. No. 1-1 at 2].                          The Morgantown

City Code (“MCC”) of ordinances specifically applies to motorists

and vehicles in the city, reiterates the licensing and registration


10Under West Virginia law, “it is unlawful for any person to drive or move or
for an owner knowingly to permit to be driven or moved upon any highway any
vehicle of a type required to be registered under this article which is not
registered or for which a certificate of title has not been issued or applied
for or for which the appropriate fee has not been paid when and as required
under this article….” W.Va. Code § 17A-3-1(a)(2018)(emphasis supplied).

                                           17
Robinson v. Sgt. Pintez, et al.                         Civil Case No.: 1:18cv151

MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
   FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
  REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
              NO. 8], AND STRIKING THE CASE FROM THE DOCKET
requirements   under    state     law,    and   authorizes     law   enforcement

officers to enforce state and local traffic codes within city

limits.    See MCC § 351.01 (Registration, certificate of title

required); §    351.03 (Display of registration plates); § 351.04

(Operation of vehicle without evidence of registration; use of

temporary facsimile); § 351.05 (Improper use of registration card,

plate or permit); § 351.06 (Driver or motorcycle license required);

§ 351.08 (Display of license); and § 351.11 (Owner or operator

allowing another to drive).         The city code also makes clear the

circumstances under which an officer is authorized to impound a

vehicle, including “[w]hen any vehicle displays illegal license

plates or fails to display the current lawfully required license

plates”.   See MCC § 307.01(d)(emphasis supplied).               The city code

includes   provisions    governing        notice   to    a   vehicle   owner   of

impoundment, liability of the owner for costs of impoundment, and

the process by which an owner may request a post-storage hearing

for impounded vehicles.     See MCC § 307.02, § 307.03, and § 307.04.

While Plaintiffs’ Complaint alleged that they “still have not

received any paperwork relating to the charges against Plaintiff

Alajuan Robinson,” it also states that Plaintiffs did not receive

“proper notice as promised verifying the seizure i.e. towing of

plaintiffs [sic] property on June 13, 2017” [Dkt. No. 1-1 at 2


                                         18
Robinson v. Sgt. Pintez, et al.                      Civil Case No.: 1:18cv151

 MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
    FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
   REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
 DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
               NO. 8], AND STRIKING THE CASE FROM THE DOCKET
(emphasis supplied)].

      To   the   extent   Plaintiffs       believe   that   their    status    as

“Washitaw MOOR Nationals” allows them to ignore West Virginia law,

or entitles them to some extraordinary notice of the impoundment

process for unregistered and improperly licensed vehicles than

that set forth in Morgantown’s City Code, they are mistaken.

Regardless of which real or imaginary organization Plaintiffs

self-identify with as members, they remain subject to the laws of

the United States, the state of West Virginia, and, while within

its city limits, the City of Morgantown. 11           See Allah El v. Dist.

Att’y for Bronx County, 2009 WL 3756331 at *1 (M.D.N.Y. Nov. 4,

2009)(“Petitioner’s purported status as a Moorish-American citizen

does not enable him to violate state and federal law without

consequence”); United States v. James, 328 F.3d 953, 954 (7th Cir.

2003)(“Laws of the United States apply to all persons within its

borders”).       Plaintiffs    are    not    personally     immune   from     the

enforcement of traffic laws simply because they claim membership

in the Moorish Nation.          Plaintiffs’ Complaint allegations are



11Even if Plaintiffs relinquished their United States citizenship, each would
be an “alien” as defined in 8 U.S.C. § 1101(a)(3) and 8 U.S.C. § 1481, and
obligated to obey the laws of the United States and individual states. See
Leonard v. Eley, 151 F.2d 409, 410 (10th Cir. 1945); Allah El v. Dist. Att’y
for Bronx County, 2009 WL 3756331 at *1 (“Those who have voluntarily
relinquished their citizenship, like other aliens, must obey the federal and
applicable state laws, just as native-born and naturalized citizens are required
to do.”).

                                      19
Robinson v. Sgt. Pintez, et al.                      Civil Case No.: 1:18cv151

MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
   FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
  REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
              NO. 8], AND STRIKING THE CASE FROM THE DOCKET
inadequate   to   state    a   plausible    claim    for   violations     of   a

constitutional right.       As it stands, Plaintiffs have asserted no

supporting   facts   that      might   suggest    why    they   believe   their

constitutional    rights    were   violated      other   than   their   alleged

status as Washitaw Moor Nationals.

     The factual allegations contained in the Complaint show that

Plaintiff Alajuan Robinson was stopped as he was operating an

improperly licensed and registered vehicle, that he refused a

request by law enforcement to produce a driver’s license and

registration, and that he was briefly handcuffed for officer safety

[Dkt. No. 1-1 at 2].       It shows that Plaintiff was advised that he

would be charged with obstruction of justice and was immediately

released to his father when Robinson El arrived at the scene of

the traffic stop [Id.].

     The allegations also show that when Plaintiff Reggie Robinson

El, the owner of the vehicle, arrived and requested that law

enforcement release his son, his request was honored [Dkt. No. 1-

1 at 2].     Robinson El was then advised that his son would be

charged with obstruction of justice for refusing to produce a

driver’s license and registration, and then he demanded to know

why his improperly licensed vehicle was being “seized” without his

“consent” [Id. at 3].       By Plaintiffs’ own allegations, they were


                                       20
Robinson v. Sgt. Pintez, et al.                       Civil Case No.: 1:18cv151

MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
   FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
  REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
              NO. 8], AND STRIKING THE CASE FROM THE DOCKET
informed by one of the Defendants that driving in West Virginia is

a privilege and not a right, and that proper vehicle registration

is required.       These factual allegations are entirely consistent

with West Virginia law and Morgantown’s city code governing traffic

laws and vehicles, and do not support a claim of constitutional

deprivation.

     Importantly, none of the allegations indicate that Defendants

personally violated the constitutional rights of either Plaintiff.

The four causes       of   action     listed   are   conclusory   and   contain

generalized terms that Plaintiffs were entitled to “due process

before   seizure    and    property    deprivation,”    and   that   Plaintiff

Alajuan was deprived of the “freedom to travel” and subjected to

“some degree of stopping and demanding identification” “without

any specific basis for believing” he was involved in criminal

activity [Id. at 3-4].       They further state that Plaintiff Robinson

El was told “they would mail him (paperwork) detailing the reasons

for the immediate seizure of his property, then did not provide”

Plaintiff with notice of seizure by “police action” [Id. at 4].

Plaintiffs’ own assertions establish that they were given notice

of the actions being taken against them during the traffic stop.

Yet there is no allegation that Plaintiff’s vehicle is still in

the possession of the Monongalia Sheriff’s Department, WaterFront


                                        21
Robinson v. Sgt. Pintez, et al.                           Civil Case No.: 1:18cv151

MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
   FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
  REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
              NO. 8], AND STRIKING THE CASE FROM THE DOCKET
Towing LLC, or any Defendant, or that Alajuan Robinson’s detention

was unreasonably extended or that he was mistreated.                       There is

also no assertion that Defendants exceeded the authority given to

them   under      state   and   municipal        code   sections,   or   that    they

conducted        themselves     in   an     unreasonable     manner      given    the

circumstances and Alajuan Robinson’s refusal to produce a copy of

his driver’s license and vehicle registration upon request.

       It   is    well    settled    that    a   law    enforcement   officer     has

authority to stop a motor vehicle and conduct an investigative

detention when reasonable and articulable suspicion exists that an

individual is engaged in illegal conduct.                See U.S. v. Sharpe, 470

U.S. 675 (1985).          The initial stop and temporary detention are

justified if the motorist has committed a traffic violation.                      See

Whren v. United States, 517 U.S. 806 (1996).                There is no question

that West Virginia law requires vehicles to be properly registered

with the Department of Motor Vehicles, and that the registration

and license plate must be displayed on the vehicle.                        In West

Virginia, it is unlawful for a person to knowingly display a

fictitious plate. Motorists must be licensed, carry their driver’s

license while operating a vehicle, and produce and exhibit that

license upon the request of an officer.

       Based on the Complaint, Defendant Pintez had probable cause


                                            22
Robinson v. Sgt. Pintez, et al.                           Civil Case No.: 1:18cv151

MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
   FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
  REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
              NO. 8], AND STRIKING THE CASE FROM THE DOCKET
to believe that Plaintiff Alajuan Robinson committed a traffic

violation   by   driving    a    vehicle       with   a   fictitious    plate,   and

further,    by   refusing       to   provide      his     driver’s     license   and

registration once stopped. By Plaintiffs’ own facts, any temporary

detention   of   Alajuan    Robinson       and    search    of   the   vehicle   was

reasonable and necessitated by Plaintiff’s behavior.                     While the

permissible length of a traffic stop cannot be determined “with

mathematical precision,” the “appropriate constitutional inquiry

is whether the detention lasted longer than necessary, given its

purpose.”    See United States v. Branch, 537 F.3d 328, 336 (4th

Cir. 2008), cert. denied, 129 S.Ct. 943 (2009).                      When a driver

contributes to a delay during a traffic stop – “for example, by

providing inaccurate information” – a longer traffic stop would

not be unreasonable.       Id.    Any delay in the traffic stop was caused

by the refusal of Alajuan Robinson to produce his license and

registration once stopped for operating a vehicle with an unlawful

license plate.    No facts alleged by Plaintiffs suggest the stop or

detention of was longer than necessary to accomplish its purpose.

Nor do the facts support Plaintiffs’ claim that impoundment of the

vehicle and seizure of the unlawful license plate were improper,

or without due process. See MCC § 307.01 and § 351.05. Plaintiffs’

constitutional    claims        against    Defendants       Pintez     and   Morgan,


                                          23
Robinson v. Sgt. Pintez, et al.                      Civil Case No.: 1:18cv151

 MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
    FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
   REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
 DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
               NO. 8], AND STRIKING THE CASE FROM THE DOCKET
whether in their individual or official capacities 12 and couched

in   the   Fourth    and   Fifth    Amendments     or   the   West    Virginia

Constitution, fail as a matter of law and should be dismissed with

prejudice.

      The Supreme Court of the United States has held that more

than conclusory statements are required to state a plausible claim.

Iqbal, 556 U.S. at 677-79.         A plaintiff must sufficiently allege

specific facts that support a plausible claim for relief, and

Plaintiffs’ Complaint fails to do so.          The Fourth Circuit Court of

Appeals has instructed that courts should not ignore a pro se

party’s “clear failure to allege facts that set forth a cognizable

claim.”    See Wilson, 699 F.3d at 797.        “Although for the purposes

of this motion to dismiss we must take all the factual allegations

in the complaint as true, we are not bound to accept as true a

legal conclusion couched as a factual allegation.”                 Papasan v.

Allain, 478 U.S. 265, 286 (1986).            Moreover, liability under §

1983 requires personal involvement.           Iqbal, 556 U.S. at 676.         A



12As discussed by the magistrate judge in the R&R, “A plaintiff [who is seeking]
to impose liability on a municipality under § 1983 [is] to identify a municipal
‘policy’ or ‘custom’ that caused the plaintiff’s injury.” Bd. Of Cnty. Comm’rs
of Bryan Cnty., Oklahoma v. Brown, 520 U.S. 397 (1997)(citing Monell v. New
York City Dept. of Social Servs., 436 U.S. 658 (1978)) [Dkt. No. 38 at 8]. For
a governmental entity to be liable under a § 1983 claim, it must be shown that
the governmental entity’s “policy or custom” “played a part in the violation of
federal law.” [Id.]. Plaintiffs’ Complaint fails to allege any fact sufficient
to make an official capacity § 1983 claim against Defendants Pintez and Morgan
as deputies with the Monongalia County Sheriff’s Department.

                                      24
Robinson v. Sgt. Pintez, et al.                         Civil Case No.: 1:18cv151

 MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
    FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
   REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
 DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
               NO. 8], AND STRIKING THE CASE FROM THE DOCKET
plaintiff    must     affirmatively     state      facts   indicating     that    a

defendant     acted     personally      in      the     deprivation       of    his

constitutional rights.         Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th

Cir. 1977); Faltas v. South Carolina, 2012 WL 988105 (D.S.C.),

adopted by 2012 WL 988083 (D.S.C.), aff’d by 489 Fed.Appx. 720

(4th Cir. 2012).         Plaintiffs fail in this regard and summary

dismissal is appropriate. 13

      Additionally,      the    allegations        in   Plaintiffs’   Complaint

against Defendant John Doe, tow truck driver for WaterFront Towing

LLC, must also fail.      A privately-employed tow truck driver is not

a “a person acting under state law” as required for a § 1983 claim.

See West v. Atkins, 487 U.S. at 48.             Nor does the Court believe

Plaintiffs    have    stated    a   claim   that    a   right   secured    by    the

Constitution or laws of the United States was violated, which

extends to any action by a tow truck driver in impounding a vehicle

that was operated in violation of state and local law.                Dismissal

of the claim against Defendant John Doe is warranted.

      e. Conclusion

      For the reasons stated, the Court FINDS that Plaintiffs’


13The magistrate judge’s R&R analyzes the Motion to Dismiss arguments related
to immunity provided Defendants Pintez and Morgan, as employees of a political
subdivision, pursuant to West Virginia Code § 12-12A-5(b), and the propriety of
Plaintiffs’ prayer for relief request for specific monetary damages under West
Virginia Code § 29-12A-6(d) [Dkt. No. 38 at 9-11]. The Court need not address
these issues since dismissal of claims against all Defendants is warranted.

                                       25
Robinson v. Sgt. Pintez, et al.                    Civil Case No.: 1:18cv151

MEMORANDUM ORDER ADOPTING THE REPORT AND RECOMMENDATION CONCERNING MOTION
   FOR REMAND [DKT. NO. 53], REJECTING IN PART AND ADOPTING IN PART THE
  REPORT AND RECOMMENDATION CONCERNING MOTION TO DISMISS [DKT. NO. 38],
DENYING MOTION FOR REMAND [DKT. NO. 50], GRANTING MOTION TO DISMISS [DKT.
              NO. 8], AND STRIKING THE CASE FROM THE DOCKET
Complaint fails to state a plausible claim for relief against any

Defendant, and dismissal with prejudice is proper.                  The Court

REJECTS the R&R [Dkt. No. 38] to the extent that it recommends

DENYING Defendants’ Motion to Dismiss [Dkt. No. 8] for claims

against Defendants Sgt. Pintez and Sgt. Morgan in their individual

capacities.     The Court ADOPTS the R&R to the extent that it

recommends    GRANTING   the   Motion    to   Dismiss   for   the   official-

capacity claims against Defendants Pintez and Morgan.               The Court

GRANTS the Motion to Dismiss [Dkt. No. 8] in its entirety WITH

PREJUDICE, and further FINDS that the case, brought pursuant to 42

U.S.C. § 1983, cannot proceed against Defendant John Doe, a tow

truck driver for WaterFront Towing LLC, a non-governmental entity.

     The Court further DIRECTS the Clerk of Court to STRIKE this

matter from the Court’s active docket.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and to the pro se parties, via certified mail,

return receipt requested.

DATED: September 10, 2019

                                  /s/ Thomas S. Kleeh
                                  THOMAS S. KLEEH
                                  UNITED STATES DISTRICT JUDGE




                                    26
